DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9-10, 12, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Binknus (DE 102009006077).
In regards to claims 1-2, 6-7, 9-10, 12, 14, 18 and 20, Binknus discloses the claimed limitations including an airbag module for a vehicle steering wheel, comprising:
a module base (22,30) for fixed mounting on the vehicle steering wheel, which module base has a base opening (Reference is made to Figure 2), and
a vibration absorber ring (40) for fastening a gas generator (60) to the module base such that said gas generator can vibrate,
wherein the vibration absorber ring has a ring axis (48c,52) and a mounting flange (Reference is made to Figure 5) for the gas generator,
wherein the vibration absorber ring has a resilient absorber wall (48a,48b,44), starting from the mounting flange, which absorber wall extends in an axial direction toward the module base and extends around the ring axis in the circumferential direction; and,
wherein the vibration absorber ring has a plurality of resilient absorber feet (48a,45 or 48a,90; Reference is made to Paragraph 0032 or 0037-0038) for fastening to the module base, the plurality of absorber feet extending in the axial direction;
wherein the vibration absorber ring is fastened to the module base by means of the absorber feet such that, before activation of the airbag module (10), the absorber wall bears against the module base and acts in an axial direction against the module base and is resiliently deformed (Reference is made to Paragraphs 0031-0032) to substantially prevent gas from leaking out of the airbag module (10) from between the module base and the absorber wall upon activation of the airbag module (Reference is made to Figures 5, 6 and 8 and Paragraphs 0029-0034);
wherein each of the absorber feet forms a detent connection or a snap-on connection with the module base (Reference is made to Figures 8-10; Examiner notes that the lugs 90 are clearly detents and the bolts 45 in combination with nuts may be considered detents as well);
wherein the absorber feet (at least the portion 48a, thereof) are integrated in the peripheral absorber wall in one piece (Reference is made to Paragraph 0032);
wherein the plural absorber feet are arranged to be evenly spread in the circumferential direction (Reference is made to Figures 1, 2, 5 and 8; Examiner notes that the absorbing element has at least three absorber feet and the limitations do not preclude a fourth foot);
wherein the vibration absorber ring is a two-part component (42,48), comprising a resilient first component which forms the absorber wall and the absorber feet and comprising a second component which is less resilient than the first component (Reference is made to Figure 5);
wherein a gas generator (60) is provided, comprising a generator flange (62) which bears against the mounting flange of the vibration absorber ring in an axial direction, wherein the gas generator is fixedly connected to the vibration absorber ring (Reference is made to Paragraphs 0030 and 0034);
wherein before activation of the airbag module, the airbag module is free from gaps axially between the absorber wall and the module base (Reference is made to Figure 8 and Paragraph 0032); and,
wherein the absorber wall has a free axial wall end that extends around the ring axis in the circumferential direction and faces away from the mounting flange, the free axial wall end directly engaging the module base prior to activation of the airbag module (Reference is made to Figure 8);
wherein the plurality of absorber feet (48a,45 or 48a,90) are formed from an elastomeric material (Reference is made to Paragraph 0031); and,
wherein the plurality of absorber feet extend in the axial direction from the mounting flange toward the module base (Reference is made to Figures 2, 5-6 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binknus.
In regards to claim 11, Binknus discloses the claimed limitations including evenly spread absorber feet (4 in total), yet, excluding three evenly spread absorber feet.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the number of absorber feet of Binknus from 4 to 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (determining the number of feet required to securely and evenly support the components relative to each other) involves only routine skill in the art.




Allowable Subject Matter
Claim(s) 3-5, 8, 15-17 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 21 is/are allowed.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
In regards to the arguments directed to the resilient absorber feet of Binknus, examiner maintains the elements may be considered resilient absorber feet.  The retaining element (40) of Binknus is disclosed as being comprised of 42,48, 52 and 45.  Elements 48, specifically 48a, and 45 work in concert to attach 40 to the module base (22,30).  Paragraph 0032 clearly discloses (along with Figures 3-5 and 8) that the lower section 48a of 48 covers the lower section of 42, base flange 44.  Paragraph 0032 further clearly discloses 48a has openings for 50, for each bolt 45.  As can be seen in Figure 8 the resilient absorber feet (48a, 45) of the retaining element/vibration absorber ring (40) working in concert resiliently fasten (40) to the module housing (resilient element is pressed between 44 and 22 by the tension of 45).  Regarding the argument directed to “separate structure” the prior art clearly recites the elements as part of an assembly and the claims, which are open ended, do not preclude the combination of (48a,45) from being considered “resilient absorber feet”.  For similar reasons examiner maintains the structure (48a,90) may be considered “resilient absorber feet”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616